Citation Nr: 0724350	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether the previously denied claim should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from February 1948 to 
February 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record.

The Board notes that, in an unappealed April 2000 rating 
decision, the RO denied the veteran's claim for service 
connection for PTSD.  He was notified and did not perfect an 
appeal.  That determination is final, and may not be reopened 
without evidence deemed to be new and material.  The current 
appeal comes before the Board, in pertinent part, from the RO 
rating decision of August 2005 that confirmed and continued 
the prior denial.

The Board points out in this regard, however, that in the 
April 2006 statement of the case, it appears that the RO 
implicitly considered the claim as reopened.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).


FINDINGS OF FACT

1.	In an April 2000 rating decision, the RO denied the 
veteran's claim for service for PTSD on the basis that 
there was no confirmed diagnosis of the disorder.  The 
veteran was notified of the RO's action and did not 
perfect an appeal as to the determination.

2.	Evidence received since the April 2000 RO decision as to 
the claim for service connection for PTSD, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim, and raises a 
reasonable possibility of substantiating the claim.

3.	The veteran served in Korea during 1950, was assigned to 
the C Battery, 503rd Field Artillery Battalion, 2nd 
Division, and was exposed to threatening situations 
during that time.

4.	Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence of record is at 
least in equipoise, and includes a VA medical diagnosis 
of PTSD related to the threatening situations 
experienced by the veteran during his period of active 
military service.


CONCLUSIONS OF LAW

1.	Evidence received since the April 2000 RO decision that 
denied service connection for PTSD is new and material 
and the claim for service connection for PTSD must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
38 C.F.R. § 3.156(a) (2005).

2.	Resolving doubt in the veteran's favor, PTSD was 
incurred during active service.  38 U.S.C.A. § 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In view of the 
action taken below, all needed notice and development has 
been completed.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim. Id.  However, in the instant 
case, while the veteran's service connection for PTSD claim 
is being granted, no disability rating or effective date will 
be assigned and there can be no possibility of prejudice to 
the veteran.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002). 
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New and Material Evidence

The RO, in an April 2000 determination, denied the veteran's 
claim for service connection for PTSD.  The RO found at that 
time that there was no evidence that the veteran had a 
confirmed diagnosis of PTSD.  The veteran, after notice, did 
not perfect an appeal as to the RO's decision, and it became 
final.

The evidence of record at the time of the RO's April 2000 
rating decision that denied service connection for PTSD 
included the veteran's service medical records that are not 
referable to complaints or diagnosis of, or treatment for, a 
psychiatric disorder.

The veteran's Report of Separation from the Armed Forces of 
the United States (DD Form 214) indicates that his awards and 
commendations include the Korean Service Medal W/4 Bronze 
Stars, the Bronze Star Medal, the Presidential Unit Citation, 
and the Republic of Korea Presidential Unit Citation.

Also of evidence were private medical records, dated from 
January 1996 to November 1997.  In January 1996, G.R.S., 
M.D., noted the veteran's complaints of nightmares and bad 
dreams, and the assessment included panic attacks or some 
other type of anxiety state, that physician believed was 
related to having been in the Korean War.  When seen in 
August 1997, Dr. S. reported a history of panic attacks and 
chronic alcoholism.  According to a November 1997 record from 
T.A.B., M.D., the veteran denied any alcohol use for the past 
several years and said he drank when he had nightmares that 
he no longer had since he took prescribed medications.

According to the veteran's November 1999 written statement 
regarding his stressful events in service, he engaged in 
combat with the enemy during the Korean War.  He said that, 
in November 1950, his whole battalion was trapped and all 237 
members were killed or captured, aside from the veteran and 
two others.  He later returned to the front line where he 
stayed from February to July 1951.  The veteran saw his 
friends killed, and saw dead enemy soldiers and civilians.  
He had combat-related nightmares and the sight and smell of 
the dead haunted him.  After he retired, his nightmares came 
more frequently.

The April 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A (f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 2000 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

An application to reopen the veteran's current claim was 
received by the RO in March 2005.  Evidence added to the 
record includes VA and private medical records and 
examination reports, dated from 2005 to 2006, and the 
veteran's oral and written statements in support of his 
claim.

In a November 2000 letter, the veteran submitted information 
to the effect that he received duplicate medals, including 
the Bronze Star Medal, but the "V" for valor was missing 
from that medal.
 
The recent VA medical records include a March 2005 VA 
hospital discharge summary reflecting that the veteran was 
hospitalized after experiencing command hallucinations to 
commit suicide.  He said his private physicians, including 
Dr. S., prescribed Xanax and his prescription ran out in 
December 2004.  A history of alcohol abuse was noted.  He 
reported having a vivid flashback 3 or 4 times a week that 
centered around an ambush when his entire unit was almost 
annihilated.  He also had recurrent nightmares and, more 
recently, a new component whereby he saw an old army comrade.  
On mental status examination at admission, the veteran 
affirmed recurring war imagery.  A cognitive deficit was 
apparent.  He was hospitalized under the care of a staff 
psychiatrist.  The Axis I discharge diagnoses included 
dementia, delirium related to alcohol and drug abuse or use, 
and PTSD. 

With his March 2005 claim, the veteran submitted a news 
article to the effect that he was one of only three soldiers 
out of 237 men not killed or captured in November 1950 in 
Korea.

The VA outpatient records document that, after his discharge 
in March 2005, the veteran received regular outpatient 
treatment from the staff psychiatrist he previously saw and 
others.  In April 2005, it was noted that the veteran had no 
combat-related nightmares.  On examination, he focused on his 
current emotional status and again talked of his combat 
experiences.  The impression included PTSD.  When seen by 
another psychiatrist in May 2005, the veteran said he still 
had some sleep difficulty and associated nightmares since his 
March 2005 discharge.  On examination, it was noted that his 
mood was good but for the nightmares.   The Axis I diagnosis 
was chronic PTSD and new medicaton was prescribed. 

A June 2005 memorandum in the file, prepared by an RO 
representative, addressed verification of the veteran's 
alleged stressor event in service.  It was noted that his DD 
Form 214 indicated he was assigned to C Battery, 503rd Field 
Artillery Battalion, 2nd Division in Korea.  He asserted that 
many of his service buddies were killed or captured in 
November 1950 and that he and two buddies were the only ones 
left.  A search of Military Casualities.xls file showed 
numerous soldiers killed in action, missing in action, or 
declared dead after a certain period of time.  Determining 
that evidence was found that could support that the stressors 
claimed by the veteran occurred, a stressor for PTSD was 
conceded by the RO. 

In July 2005, the veteran, who was 78 years old, underwent a 
VA examination performed by a psychologist who reviewed his 
records.  According to the examination report, the veteran's 
daughter attended the interview and provided additional 
information.  The veteran gave a history of taking prescribed 
psychiatric medications for many years that were helpful for 
15 years.  He had said he had no combat-related dreams or 
nightmares on the medications that stopped in December 2004.  
In March 2005, VA hospitalized the veteran when he sought 
treatment for suicidal ideations and cognitive changes.  It 
was noted that he was likely abusing Xanax and alcohol and 
having combat-related nightmares.  He received outpatient 
psychiatric treatment after his discharge.  The VA examiner 
said that PTSD was diagnosed by his psychiatrist, although 
there did not appear to be other PTSD symtoms noted, aside 
from nightmares and sleep symptoms.  The veteran currently 
took prescribed medication and said he had not had nightmares 
since his March inpatient discharge, although he felt the 
medications were too strong and made him unsteady.  

The veteran gave a history of serving in Korea from August 
1950 to July 1951 in the infantry, artillery, and Calvary, 
and reported being in numberous firefights, mortar attacks 
and enemy combat.  The examiner noted a newspaper article 
regarding the massacre of the veteran's unit and said the 
veteran's stressors appeared to be high, given the extreme 
nature of his combat.  

Upon clinical examination, the VA examiner said the veteran 
met the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) stressor 
criterion for PTSD related to Korean War combat experiences, 
but did not meet full symptoms criteria for PTSD.  The recent 
hospital records suggested alcohol and Xanax abuse 
contributed to the hospitalization and, while the veteran had 
significant combat-related nightmares and sleep problems, the 
VA examiner did not find other significant PTSD 
symptomatology mentioned to any significant degree in the 
records.  The VA examiner said the veteran did not meet full 
symptom criteria.  He reported no war related nightmares 
since his March 2005 hospital discharge.  He said he was not 
troubled by intrusive memories and did not think about the 
war.  Nothing tended to remind him of his combat experiences 
nor was he avoidant of anything.  He was able to watch war 
movies and talked freely about his experiences without 
distress.  He denied problems with anger, hyper startle 
response, hypervigilance, or poor concentration, and appeared 
to do adequately in family and social relationships.  The 
diagnosis was alcohol abuse in remission.  The VA examiner 
stated that, while the veteran was previously troubled by 
combat-related nightmares and associated sleep difficulty, no 
other PTSD symptomology was noted currently and he had no 
nightmares for many months.

The next day, in July 2005, the veteran was seen in the VA 
outpatient mental health clinic with complaints of nightmares 
and dizziness and examined by a psychiatrist.  Upon 
examination, the Axis I diagnosis was chronic PTSD.

When seen in the VA outpatient mental health clinic in August 
2005, it was noted that, while hospitalized in March, the 
veteran's medications were withdrawn and he improved.  It was 
further noted that the veteran had nightmares since 1952 and 
the examining psychiatrist said that it seemed the veteran 
self-medicated his nightmares somewhat inadequately with the 
help of alcohol from time to time, with alternating periods 
of heavy use and remission.  The veteran was upset by 
worsening nightmares since his psychotropic medications were 
reduced or stopped.  Upon examination, the Axis I diagnoses 
included PTSD with nightmares.  In an Addendum dated the same 
day, it was noted that the case was discussed with another 
physician and the efficacy of medication for "PTSD 
nightmares for this Korean War and Inchon survivor" was to 
be assessed.

In a September 2005 signed statement, the veteran's private 
physician said he treated the veteran since January 2000 who 
was a patient for many more years previously.  It was noted 
that the veteran repeatedly described in detail his combat-
related experiences, with nightmares.  The doctor said the 
veteran met the criteria for PTSD as he experienced an event 
that involved serious threat and impending death with 
feelings of intense fear, helplessness, and horror.  The 
veteran had recurrent and distressing recollections and 
dreams.  He avoiding talking about it until he was treated, 
that caused significant estrangement from his family.  Prior 
to his using Xanax, the veteran was unable to sleep and had 
concentration problems.  He recently began spending time with 
other veterans

An October 2005 VA neuropsychological consultation record 
indicates results of an evaluation included Axis I diagnoses 
of cognitive decline, not otherwise specified, and PTSD.

VA outpatient records, dated from March to May 2006, reflect 
that psychiatrists diagnosed the veteran with chronic PTSD.

During his March 2007 Board hearing, the veteran described 
his combat participation during the Korean War starting in 
November 1950 when nearly his entire unit was wiped out.  He 
said he had combat-related nightmares since his discharge 
from service and that, in the 1990s, a physician told him he 
had combat fatigue.  The veteran further stated that, in 
March 2005, a VA physician diagnosed and treated him for 
PTSD.

As indicated above, the veteran has asserted that he has PTSD 
and that the disorder had its origin during his active 
service.  His service records reflect his combat service 
during the Korean War and the RO conceded verification of his 
alleged stressful events in service.  The recent VA medical 
records include a diagnosis of PTSD, although the July 2005 
VA examination report does not.  Nevertheless, the veteran 
argues that his current PTSD is related to military service.

The evidence received since the April 2000 RO decision 
consists of VA and private medical records, verification of 
the veteran's alleged stressful events in his, and his oral 
and written statements.  The more recent VA medical records, 
including those dated during 2005 and 2006, reflect repeated 
diagnoses of PTSD made by VA staff psychiatrists, and the 
veteran's oral testimony describes his alleged stressful 
events in service, that he maintains caused the currently 
diagnosed PTSD.  That evidence is new, and does bear directly 
on the question of whether the veteran has PTSD related to 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and, thus, is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  As such, it is considered new and 
material and the claim is reopened.

III. Service Connection for PTSD

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the DSM- IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2006).

Service personnel records indicate that the veteran served in 
the United States Army.  His awards and decorations include 
the Bronze Star Medal, the Korean Service Medal W/4 Bronze 
Stars, Republic of Korean Presidential Unit Citation, and the 
Presidential Unit Citation.  He was attached to C Battery, 
503rd Field Artillery Battalion, 2nd Division, in Korea.

The veteran asserts he was exposed to stressful and 
threatening situations during his year in Korea, from 1950 to 
1951, when he repeatedly engaged in combat with the engemy.  
His oral and written statements are to the effect that, in 
November 1950, nearly all the members of his unit were killed 
or declared missing, and he was one of a very small number of 
survivors.

In its June 2005 memorandum, the RO conceded verification of 
the stressors alleged by the veteran. 

As the medical evidence of record shows, the VA medical 
records, dated from March 2005 to May 2006, include repeated 
and consistent diagnoses of chronic PTSD, rendered by staff 
psychiatrists who treated the veteran.  In fact, in an August 
2005 Addendum, a physician described the use new medication 
for "PTSD nightmares for this Korean War and Inchon 
survivor".  There can be no doubt that his treating 
psychiatrists attributed the veteran's diagnosed PTSD to his 
combat-related experiences.

While, in July 2005, the VA psychologist concluded that the 
veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD as he lacked PTSD symptomatology including nightmares, 
the Board notes that VA treating psychiatrists, both before 
and after the examination, repeatedly referenced the 
veteran's continued complaints of combat-related nightmares 
and recurring war imagery, and diagnosed PTSD.

Here, the Board finds that the evidence is equally balanced 
as to whether the veteran has PTSD as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, and 
without ascribing error to the action of the RO, the Board 
concludes that service connection for PTSD is in order.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and 
service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


